DETAILED ACTION
Status of Claims
Claims 1 – 6 are pending.
Claims 1, 5 and 6 are independent.
Claims 1 – 6 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Yun et al. (US Patent Application Publication No. 2017/0085389) is cited to teach a method for using a portable controlling device for a home network, whereby pairing between the portable controlling device for the home network and a device for a home network is facilitated.
Kang et al. (US Patent Application Publication No. 2015/0382194) is cited as it relates to a method of controlling electronic devices and controlling an access point such that a user inconvenience and security problems are reduced when wirelessly connecting an electronic device and an access point, and setting up the access point and network.
Di Fiore et al. (US Patent Application Publication No. 2011/0069640) is cited to teach an electronic assembly includes a power supply, a wireless access point, and wired network connectivity. Power for the wireless access point may come from the power supply, or 
None of the references cited above, neither individual, nor in combination, teaches all of the limitations set forth in claims 1, 5, and 6; in particularly, “…a power supply controller that connects to a device via a cable and supplied with power from the device, and communicates information with the device via the cable; …an access-point controller that causes, when connected to a predefined control device via the cable…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187                                                                                                                                                                                           	7/31/2021